DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 8-14 are pending in the application.  Claims 1-7 are cancelled.
Priority
	This application is a U.S. National Stage entry of PCT/US2018/023455, filed 03/21/2018, and claims priority benefit of U.S. Provisional Patent Application 62/474,686, filed 03/22/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2022 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of 
    PNG
    media_image1.png
    201
    159
    media_image1.png
    Greyscale
as species of the compound in the claimed invention and cancer as the disease in the claimed method of treatment in the reply filed on 06/10/2021 is acknowledged.
As per MPEP 803.02, the examiner will determine whether the entire scope of the claims is patentable. Applicants' elected species of invention (see above) is free of the prior art. According to MPEP 803.02: should the elected species appear allowable, the search of the Markush-type claim will be extended. If the search is extended and a non-elected species is not found allowable, the Markush-type claim shall be rejected and claims to the nonelected invention held withdrawn from further consideration. 
Accordingly, claims 8-14 are currently under examination.
It has been determined that the entire scope claimed is not presently patentable.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of a cancer, tumor, inflammatory disease, autoimmune disease or immunologically mediated disease mediated by Bruton’s Tyrosine Kinase, does not reasonably provide enablement for prevention or treatment of all cancers, tumors, inflammatory diseases, autoimmune diseases or immunologically mediated diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. These rejections are newly-made.
As stated in the MPEP § 2164.01(a): “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue’.” In In re Wands (8 USPQ2d 1400 (Fed. Cir. 1988)), the Federal Circuit established that the following factors are to be considered when determining whether a disclosure meets the enablement requirement of the first paragraph of 35 U.S.C. § 112: 
The nature of the invention - is a method of treating a cancer, tumor, inflammatory disease, autoimmune disease or immunologically mediated disease via the administration of a compound represented in the formulas recited in claim 8.
The state of the prior art - the pharmacological art requires the screening of potential drug candidates in vitro and in vivo to determine if the drug candidates exhibit the desired pharmacological activities.
In order to treat a disease one would need to precisely identify what the disease is, identify what biological target is connected with the disease, demonstrate that the drug candidate in some way modulates the normal processes of the biological target, and demonstrate that a patient benefited from such modification without detrimental side effects. Typically, this process includes in vitro laboratory screening, preclinical in vivo screening, and three phases of clinical trials. Once this arduous process has been successfully completed by a drug candidate, subsequent drug candidates will benefit from the established proof of concept. The subsequent drug candidates must demonstrate a substantial correlation between their biological activity and that of the known drug candidate. 
In the instant case, the prior art recognizes that small molecule therapeutic agents have potential to inhibit Bruton's tyrosine kinase and treat cancer.  The prior art further recognizes that small molecule therapeutic agents have potential to inhibit Bruton's tyrosine kinase and treat arthritis, as well as other autoimmune and inflammatory conditions. (see Burger et al.,  Bruton’s Tyrosine Kinase (BTK) Inhibitors in Clinical Trials.  Current Hematologic Malignancy Report, 2014, 9, 44-49.).
Regarding treatment or prevention of tumors in general, consider treatment of non-cancerous fibroid tumors of the female reproductive tract.  According to Donnez (Human Reproductive Update 2016 22(6):665-686), current management strategies mainly involve surgical interventions (Abstract and throughout), while pharmacological interventions have utilized progesterone receptor modulators (SPRMs) such as ulipristal acetate (p. 674 col. 2 par. 2-3), a compound which appears to affect the PI3K/AKT pathway, whose administration results in reduced bleeding and reduced fibroid volume (see Figure 6).  This mechanism is different from that of the instant application, which involves treatment of disease mediated by BTK, said treatment comprising inhibition of this enzyme activity.  There is no convincing evidence in the available prior art for treatment or prevention of non-cancerous fibroid tumors of the female reproductive tract by administration of a compound of claim 8.  Therefore, the ordinary 
Further regarding treatment or prevention of cancer in general, there are no known reliable methods of treating or preventing cancer across the range instantly claimed. The only approaches to the prevention of cancer involve, for instance, the HPV vaccine or the use of lifestyle changes such as not smoking to reduce the likelihood of lung cancer. Regarding the scope of cancers in claim 19, the Skin Cancer Foundation (Melanoma Prevention Guidelines, obtained from http://www.skincancer.org/skin-cancer-information/melanoma/melanoma-prevention-guidelines on October 18th, 2015) provides similar lifestyle and habit guidelines such as:
Seek the shade, especially between 10 AM and 4 PM.
Do not burn.
Avoid tanning and never use UV tanning beds.
Cover up with clothing, including a broad-brimmed hat and UV-blocking sunglasses.
Use a broad spectrum (UVA/UVB) sunscreen with an SPF of 15 or higher every day. For extended outdoor activity, use a water-resistant, broad spectrum (UVA/UVB) sunscreen with an SPF of 30 or higher.
Apply 1 ounce (2 tablespoons) of sunscreen to your entire body 30 minutes before going outside. Reapply every two hours or immediately after swimming or excessive sweating.
Keep newborns out of the sun. Sunscreens should be used on babies over the age of six months.
Examine your skin head-to-toe every month.
See your physician every year for a professional skin exam.
The cited preventative approaches for melanoma do not include administration of small-molecule therapeutics.
Further regarding claimed preventive embodiments, Verweij (Preventive Medicine Between Obligation and Aspiration 2000, Springer Science and Business Media p. 1-190; Ch. 3 excerpt provided) notes (p. 39) that:

 “lethal risks or risks of permanent disability due to preventive interventions will almost never be justifiable...[b]ecause all drugs have side effects, a vaccine or preventive drug should be extremely well tested before healthy people are exposed to it.”

Clearly, the currently claimed drugs have not been tested sufficiently to justify preventive administration to healthy, or seemingly healthy, people, and accordingly, an ordinary artisan at the 
The predictability or unpredictability of the art – the law recognizes the pharmaceutical art as an unpredictable art and requires each embodiment to be individually assessed for physiological activity. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18 24 (CCPA 1970). Accordingly, the more unpredictable an area is the more specific disclosure is necessary in order to satisfy the statute. Section 2164.02 of the MPEP provides:
"[C]orrelation” as used herein refers to the relationship between in vitro and in
vivo animal model assays and a disclosed or a claimed method of use . . . if the
art is such that a particular model is recognized as correlating to a specific
condition, then it should be accepted as correlating unless the examiner has
evidence that the model does not correlate.
In light of these remarks, the Examiner finds that one of ordinary skill in the art would agree with the court; that is, the pharmaceutical art is unpredictable. Thus, a substantial correlation is necessary for establishing the potential of new therapeutics.
The amount of direction or guidance presented – the instant specification briefly discusses the biological activity of Bruton’s Tyrosine Kinase on pp. 1.  There is no direction or guidance provided that supports a method for prevention or treatment of all cancers, tumors, inflammatory diseases, autoimmune diseases or immunologically mediated diseases, as claimed.
The amount of guidance or direction to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. MPEP § 2164.03 (quoting In re Fisher, 427 F.2d 833, 839, 166 USPQ 18 24 (CCPA 1970)). As identified supra, the pharmaceutical art is recognized as unpredictable.
Thus, in order to support a claim for preventing and/or treating all cancers, tumors, inflammatory diseases, autoimmune diseases or immunologically mediated diseases, as claimed, a vast amount of evidence is required because such a claim is not supported by the prior art or the instant specification.
The presence or absence of working examples - the assays in the specification demonstrate that the instant compounds were tested for their ability to inhibit Bruton’s Tyrosine Kinase (pg. 80-82), including labeling of human B cells, and BTK occupancy in Babc/L mice (p. 85). There are no working or 
The breadth of the claims – is incommensurate in scope with the disclosure because a fair reading of the specification fails to support a finding that the instant compounds according to claim 8 may treat all cancers, tumors, inflammatory diseases, autoimmune diseases or immunologically mediated diseases, as claimed.in a patient.
The quantity of experimentation necessary – generally speaking, the amount of experimentation to transform a molecule into medicine is vast and the success thereof is low. Recent statistics indicate that the attrition rates during drug development remain high. Schafer et al. Drug Discovery Today 2008, 13 (21/22), 913-916. The article makes clear that there are many steps necessary to promote a new molecular entity toward its clinical use, any one of which is cumbersome.
For instance, Schafer et al. discloses: "proof of concept trials have failed when the decision to enter clinical development was based on preclinical experiments using the wrong compound, the wrong experimental model, or the wrong endpoint.” It can be gleaned from this article that a plethora of experimentation is needed to identify the lead compound (i.e. one among many in a Markush-type claim), to establish which preclinical tests are predictive of clinical success, and to establish which diseases are the best to target for each lead compound.
There is generally a vast amount of experimentation to take a drug from bench to the clinic. See e.g., Horig et al. Journal of Translational Medicine 2004, 2(44) (“Successful drug development requires satisfying a matrix of domains from relevance to the disease and the drug-ability of the target through feasibility and convenience of drug delivery, demonstration of favorable benefit-risk profile in order to achieve a drug label that reflects physician and patent acceptance.") The Examiner finds that one of ordinary skill in the art would agree with the statements in these articles; that is, the amount of experimentation required to enable a pharmaceutical drug is extensive.
The level of skill in the art - the level of ordinary skill in the art may be found by inquiring into: (1) the type of problems encountered in the art; (2) prior art solutions to those problems; (3) the rapidity with which innovations are made; (4) the sophistication of the technology; and (5) the education level of active Custom Accessories, Inc. v. Jeffrey-Allan Industries, Inc., 807 F.2d 855, 962 (Fed. Cir. 1986). All of those factors may not be present in every case, and one or more of them may predominate. Envtl. Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983).
Based on the typical education level of the active workers in the field of pharmaceuticals and/or medicine, as well as the high degree of sophistication required to solve problems encountered in the art, the Examiner finds that a person of ordinary skill in the art would have at least a college degree in a field related to medicine and/or the pharmaceutical art and at least four years of work experience, i.e. a masters or doctorate level scientist/clinician.
Conclusion – Claims 10-13 are rejected because the Examiner finds that the Wands factors suggest a conclusion that the skilled artisan would not be able to make and use the instant invention without undue experimentation, although the level of skill for an ordinary person in the art is high.  That is, due to the breadth of the claims, the unpredictability of the art, the lack of guidance or direction from the disclosure, the lack of conclusive working examples, and the amount of experimentation needed illustrate that a person having ordinary skill in the art would not be able to treat all cancers, tumors, inflammatory diseases, autoimmune diseases or immunologically mediated diseases.  
In order to overcome these rejections, the Applicant may amend the instant claims as follows:  
In claim 10, insert -- “mediated by Bruton’s Tyrosine Kinase” -- after “A method for treating an autoimmune disease”; and 
In claim 12, insert -- “mediated by Bruton’s Tyrosine Kinase” -- after “A pharmaceutical composition for 
In claim 13, insert -- “mediated by Bruton’s Tyrosine Kinase” -- after “A method for treating cancers, tumors, inflammatory diseases, autoimmune diseases or immunologically mediated diseases”;
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over HUDSON (WO 2017156495 A1; effective filing date 05/26/2016; cited by Applicants) in view of MEANWELL (J. Med. Chem. 2011, 54, 2529-2591).  This rejection is newly-made.
Hudson (throughout) teaches BTK inhibitors, including the exemplified compounds A29 and A31 (p. 466 and 467, respectively): 
    PNG
    media_image2.png
    233
    374
    media_image2.png
    Greyscale
.  
The reference contemplates modifications of the core structure, including the following:

    PNG
    media_image3.png
    532
    530
    media_image3.png
    Greyscale
, where the distal phenyl ring is substituted at R1 with halogen or methyl.  A29 and A31 are demonstrated to be BTK inhibitors (p. 466/467, respectively).
The reference does not explicitly teach the compounds substituted at the distal phenyl with F or methyl or dimethyl (see below - relevant claimed compounds excerpted from claim 1 p. 2):

    PNG
    media_image4.png
    180
    598
    media_image4.png
    Greyscale
. Regarding the fluorinated phenyl derivatives, Meanwell (Table 1, p. 2530) teaches F and H as classical monovalent bioisosteres recognized similarly by biological systems.  Meanwell further teaches a variety of 
To those skilled in the chemical art, one homologue is not an advance over an adjacent member of a homologous series. The reason for this is that one of ordinary skill, knowing the properties of one member of series, would know what properties to expect in homologous members. In re Henze, 85 USPQ 261 (1950), In re Wood, 199 USPQ 137 (CCPA 1978), and In re Lohr, 137 USPQ 548, 549 (CCPA 1963).
Applicant’s attention is drawn to MPEP 2141.  The Supreme Court, in the KSR decision, quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."

Thus, it would have been prima facie obvious at the time the invention was made for one of ordinary skill in the art to produce the claimed fluorinated or methylated derivatives of the cited prior art compounds,
motivated from the disclosure in the prior art to make the modifications required to arrive at the instant invention with reasonable expectation of success in obtaining a compound with the same utility or improved utility and available by the same method of making. The motivation to make the change would be to make additional compounds for use in the same application by means set forth explicitly in the cited prior art.
As to claim 9, the reference teaches pharmaceutical compositions comprising the inventive compounds and excipients at, for example, [0006], [0061], [0802].
Regarding claim 10, the compounds and compositions are taught as useful in methods of treatment of autoimmune disease ([0809], [0948], claim 58).
Regarding claim 11, the method includes administering a second agent, for example an agent for treating cancer (i.e., an anticancer drug) or an anti-inflammatory agent (see [0811]).
Regarding claims 12 and 13, the compounds and compositions are taught at least as useful in methods of treatment of cancer/cancer tumors ([0007], [0075], [0085], claim 49), autoimmune disease ([0809], [0948], claim 58), inflammatory disease ([0008], [0806], claim 56),
Thus, these claims are also prima facie obvious in view of the cited prior art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 17/140,025. Although the claims at issue are not identical, they are not patentably distinct from each other because certain of the claimed compounds in claim 11 are the identical compounds to those claimed in instant claim 14.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
	Applicants claim that all the previous rejections and objections have been overcome by cancellation of claims 1-7 (see REMARKS 10/06/021).  Applicant’s arguments have been fully considered vide supra), and under 35 U.S.C. 101 (non-statutory double patenting).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN M MAURO/Primary Examiner, Art Unit 1625